Case 3:18-cv-10972-FLW-TJB Document 28 Filed 05/03/19 Page 1 of 2 PageID: 164




               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


PAULINE MANDL, et al,
            Plaintiffs,
                                         Case No. 3:18-cv-10972-FLW-TJB
v.


NAVIENT SOLUTIONS, LLC,
            Defendant.



         STIPULATION OF DISMISSAL WITH PREJUDICE

      THIS MATTER in difference having been resolved by and between the

parties, Plaintiffs, Pauline Mandl and Tiffany Mandl, and Defendant Navient

Solutions, LLC, it is hereby stipulated and agreed that the Complaint and all

claims and defenses that were asserted in this matter be and hereby are dismissed

with prejudice and without costs.




                                       -1-
Case 3:18-cv-10972-FLW-TJB Document 28 Filed 05/03/19 Page 2 of 2 PageID: 165




By:                                By:

Price Law Group, APC                Stradley Ronon Stevens & Young, LLP

/s/ Alla Gulchina                  /s/ Michelle H. Badolato
Alla Gulchina, Esq.                Eric M. Hurwitz, Esq.
NJ ID No. 003732010                NJ ID No. 30681999
86 Hudson Street                   Michelle H. Badolato, Esq.
Hoboken, NJ 07030                  NJ ID No: 002682001
T. 818-600-5566                    LibertyView
F. 818-600-5466                    457 Haddonfield Road, Suite 100
E. alla@pricelawgroup.com          Cherry Hill, NJ 08002
                                   T. 856-321-2400
Attorney for Plaintiffs,           F. 856-321-2415
Pauline Mandl and Tiffany Mandl    E. ehurwitz@stradley.com
                                       mbadolato@stradley.com

                                   and

                                   Mark D. Villanueva, Esq.
                                   NJ ID No. 042312002
                                   2005 Market Street, Suite 2600
                                   Philadelphia, PA 19103-7098
                                   T. 215-564-8000
                                   F. 215-564-8120
                                   E. mvillanueva@stradley.com

                                   Attorneys for Defendant, Navient Solutions,
                                   LLC


                                   Dated: May 3, 2019




                                     -2-
